First Office Action on the Merits

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Parkinson’s Disease and squalamine in the reply filed on March 9, 2021 is acknowledged.  The traversal is on the ground(s) that the search and examination on the Examiner is not undue.  This is not found persuasive because the search of aminosterols as defined by the present specification would require a number of different search queries.
The requirement is still deemed proper and is therefore made FINAL.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
See for example, paragraphs 0194, 0204, 0378 and 0423 of the present specification.

The use of the term AVICEL®, AEROSIL®, MAGNASWEET®, etc. which is a trade name or a mark used in commerce, has been noted in this application. The term SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application Nos. 16/530,138; 16/530,295; 16/122,681; 16/530,051, 16/530,093; 16/530,127 and 16/530,200 (reference applications). Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to treating related symptoms of Parkinson’s disease utilizing at least one aminosterol or a salt or derivative thereof (see instant claim 14).  For example, sexual dysfunction (erectile .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant is reminded that an Inventor is entitled to a patent to protect his work only if he/she produces or has possession of something truly new and novel or produces something that is an unobvious modification.  The invention being claimed must be sufficiently concrete so that it can be described for the world to appreciate the 
The instant application does not sufficiently describe the invention as it relates to “aminosterol or a salt or derivative thereof” apart from the specific compounds set forth in the present specification and claims.
The present specification defines the term “aminosterol” as an amino derivative of a sterol (see paragraph 0228 of the present specification).  In essence, the term encompasses any sterol with an amino group and derivatives thereof.  Given the potentially limitless scope of the compounds encompassed by the terms, aminosterol and derivative thereof, applicant cannot reasonable be said to have been in possession of each and every compound encompassed by the generic claims.  Additionally, the claims would read on compounds not known.  Accordingly, the present specification fails to provide adequate written description for the genus of claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.
Thus, what the Reader gathers from the instant application is a desire/plan/first step for obtaining a desired result. While the Reader can certainly appreciate the desire for achieving a certain end result, establishing goals does not necessarily mean that an invention has been adequately described.
While compliance with the written description requirements must be determined on a case-by-case basis, the real issue here is simply whether an adequate description 


Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for reducing, ameliorating or slowing the progression of constipation, hallucination, etc., does not reasonably provide enablement for eliminating or preventing Parkinson’s Disease and the symptoms disclosed by the present specification/claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988).  Among these factors are (1) the nature of the invention, (2) the breadth of the claims, (3) the state of the prior art, (4) the predictability or unpredictability of the art, (5) the amount of guidance or direction 
Briefly, the instant claims are drawn to a method of treating, preventing and/or slowing the onset or progression of Parkinson’s Disease...The present specification defines “treating” and “preventing” as:

    PNG
    media_image1.png
    139
    636
    media_image1.png
    Greyscale

As defined by the present specification, “treating” is inclusive of “cure”, i.e. eliminating, which is interpreted to mean that the disease will entirely cease to manifest after administration of the compound. Applicant has not demonstrated curing or preventing schizophrenia and/or a related symptom in-vitro or even in a mouse/rat model in order to provide some reasonable nexus between the compounds instantly claimed and curing or preventing of a disease. Nor has applicant provided any means by which a person at “risk of developing” schizophrenia or a related symptoms might be identified and, thus, in need of prevention or slowing the onset of schizophrenia or a symptom thereof.
While the Applicants might be enabled for treatment, i.e., treating, such as slowing (reducing) the progression or amelioration of schizophrenia, the Applicants are not enabled for curing or preventing the disease or any of the claimed related symptoms 
Second, the claims recites “and/or related symptom” and set forth a vast array of symptoms known in the art to have vastly different underlining causes.  
The state of the pharmaceutical art is such that screening in vitro and in vivo is utilized to determine the desired effect of pharmaceuticals. There is no absolute predictability of pharmaceuticals and, thus, one of ordinary skill in the art would not accept any therapeutic regimen on its face.
Because the pharmaceutical art is unpredictable, it requires each embodiment to be individually assessed for physiological activity. In re Fisher, 427 F 2d. 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is the more specific enablement is needed in order to satisfy the statute.
Here, the instantly claimed invention is highly unpredictable because the skilled artisan in the art would recognize the differences in the treatment of the Parksinson’s Disease and the vast array of related symptoms set forth by the instant claims invention as shown in instant claim 14.  Based on the difference in the known cause of the diseases and treatments thereof, the skilled artisan would doubt a single agent would 
Therefore, in the absence of a showing of correlation between the “related symptoms” as encompassed by the instant claims and the effectiveness of the claimed compounds in treating said conditions, one of skill in the art would be unable to fully predict the effect of administration of said compounds in the treatment of SZ as encompassed by the instant claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The instant claims are indefinite for the following reasons:
The instant claims recite “or a related symptom”.  It isn’t clear what is intended or encompassed by the above-mentioned phrase apart from the specific symptoms set forth by the present specification and instant claims. In other words, what other symptoms would be “a related symptom” of PD;
The term “derivative” is not defined by the present specification and can vary in 

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, for example, claim 4 recites the broad recitation “comprises about 0.1 to about 20 mg/kg body weight of the subject” or “comprises about 00.1 to about 500 mg/day” etc., and the claim also recites “comprises about 0.1 to about 15 (10 or 5 or 2.5) mg/kg body weight of the subject” or “comprises about 00.1 to about 250 (125 of 50 or 25 or 10) mg/day” which are the narrower statements of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
See also claim 5 which recites “the subject is a human” and also recites “the subject is a member of a patient population or an individual at risk for developing PD”; claim 6 (b) and (c), (d); (e) and (f), (g); or (h) and (i); etc.;
Claim 5 recites “the subject is a member of a patient population or an individual at risk for developing PD”.  Who is and how does the skilled artisan identify a 
Claim 6 recites “the sulfate” and “the cholesterol side chain” which lack antecedent basis. Parent claim 1 recites an “aminosterol” but does not recite a sulfate group or a cholesterol moiety. See also instant claim 22.  Claim 7 recites “the effectiveness” and “at that level” and instant claim 21 recites “the additional active agent”, however, the only recitation of an additional active agent is in 21(a) which recites thereafter “and/or”. There is insufficient antecedent basis for these limitations in the claims;
Claim 6 also defines substitution for example, (i) other anionic moiety chosen to circumvent metabolic removal of the sulfate moiety and oxidation of the cholesterol side chain; (ii) replacement of a hydroxyl group by a non-metabolizable polar substituent ... .to prevent its metabolic oxidation or conjugation; (iii) substitution of one or more ring hydrogen atoms to prevent oxidative or reductive metabolism of the steroid ring system”; or (iv) a derivative of squalamine modified through medicinal chemistry to improve biodistribution, ease of administration, metabolic stability, or any combination thereof. See also instant claim 22.
However, the present application does not provide the skilled artisan with a clear understanding of what is encompassed by the phrases and would encompass compounds not yet known to have said effects. Therefore, the skilled artisan in the art would be unable to determine the metes and bound of the claimed invention;
The claims recite phrases "such as" and/or “including” which render the claims indefinite because it is unclear whether the limitations following the phrases are part of the claimed invention. See MPEP § 2173.05(d). See for example, instant claims 7, 15, 17 and 22;
Claim 15 recites symptoms that are opposite, for example, a delay in sleep onset and narcolepsy (which is defined as excessive day-time sleepiness;
Claim 14 recites a laundry list of “PD symptoms”. For example, the claim recites neurodegeneration, mood swings (which would include both increase and decrease in mood), REM behavior disorder, correction of blood pressure or orthostatic hypotension, etc. but lacks definition, both in the specification and claims, of what is meant/encompassed by said terns. In other words, which neurodegenerative disease would be PD related? 
The claims recite “about greater than”, “from about”, “at least about” (see for example, instant claims 7, 9-13, 15, 17 and 19). The terms “greater than”, “at least” and “from” delineate numerical values greater than, more than or from the recited value whereas the term “about” may be less than or more than the recited value. Because of the conflict of terms, it is unclear which term is limiting. See also MPEP 2173.05(b) (citing Amgen v. Chugai. 18 USPQ2d 1016 (Fed. Cir. 1991), in which the phrase “at least about” was held indefinite); and
Claim 11 recites the fixed dose varied “plus or minus a defined amount to enable a modest reduction or increase in the fixed dose” and “the starting aminosterol dose....is higher if the symptom being evaluated is severe”. The claim does not set forth what said “defined amount” is or what is intended by a modest reduction 
For these reasons, the skilled artisan would be unable to determine the metes and bound of the claimed invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zasloff (US 2015/0368290).
The instant claims are drawn to a method of treating, preventing, and/or slowing the onset or progression of Parkinson’s disease (PD) and/or a related symptom by administering an aminosterol, i.e., squalamine (applicant’s elected species).
The present specification defines treating and preventing as:

    PNG
    media_image1.png
    139
    636
    media_image1.png
    Greyscale
, and, thus, the claimed invention is interpreted to include the prevention or slowing the PD and/or a related symptom by administering squalamine.

aminosterol isolated from Squalus acanthias, to a human for use in treating gastro-intestinal motility disorders such as constipation, neurodegenerative diseases, depression, autism, etc. (as encompassed by the instant claims 7-22).  Said description by Zasloff would result in the inherently result in the prevention” or “slowing of the onset” of PD;
The reference also teaches squalamine can be administered
At an effective daily dosage of about 0.1 to about 20 mg/kg body weight (see for example instant claim 9, 10); and
Squalamine can be administered in combination with at least one additional active agent to achieve either an additive or synergistic effect (as recited by instant claim 21); and
Using an initial low dose that is gradually increased (as recited by instant claim 7)
(see the entire article, especially Abstract, paragraphs 0002, 0003, 0013, 0016-0032; 0046, 0056, 0066, 0071,0081-0087, 0235).
Claims 13-19 recites various symptoms of PD that can be evaluated. However, based on the fact that the claimed invention encompasses preventing and slowing the onset of PD and a related symptoms, the administration of an effective amount of squalamine as taught by the reference would inherently result in prevention or slowing the onset of each of the claimed symptoms.  Additionally, as evidenced by the examples of the cited references, evaluation/monitoring the effect of squalamine on claimed symptoms such as constipation, depression, sleep, etc. is anticipated (see especially Examples 7, 8 and 18).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Zasloff (WO 2015/200195 and US 2015/0368290) in view of Chellquist et al. (US 7,981,876) and Regen (US 5,834,453).
The instant claims are drawn to a method of treating, preventing, and/or slowing the onset or progression of Parkinson’s disease (PD) and/or a related symptom by administering an aminosterol, i.e., squalamine (applicant’s elected species).
The present specification defines treating and preventing as:

    PNG
    media_image1.png
    139
    636
    media_image1.png
    Greyscale
, and, thus, the claimed invention is interpreted to include the prevention or slowing the PD and/or a related symptom by administering squalamine.
Zasloff (‘290) teaches the oral administration of squalamine, a naturally occurring 
aminosterol isolated from Squalus acanthias, to a human for use in treating gastro-intestinal motility disorders such as constipation, neurodegenerative diseases, 
The reference also teaches squalamine can be administered
At an effective daily dosage of about 0.1 to about 20 mg/kg body weight (see for example instant claim 9, 10); and
Squalamine can be administered in combination with at least one additional active agent to achieve either an additive or synergistic effect (as recited by instant claim 21); and
Using an initial low dose that is gradually increased (as recited by instant claim 7)
(see the entire article, especially Abstract, paragraphs 0002, 0003, 0013, 0016-0032; 0046, 0056, 0066, 0071,0081-0087, 0235).
Zasloff (‘195) teaches the oral administration of squalamine, a naturally occurring 
aminosterol isolated from Squalus acanthias, to a human for use in treating neurodegenerative diseases (such as Parkinson’s disease) (see paragraph 0002, 0015-0018).
Based on the teachings of Zasloff ‘195 and ‘290, the oral administration of squalamine for treating PD and related symptoms as encompassed by the instant claims would have been obvious to the skilled artisan in the medical art at the time of the present invention.

Claims 1-22 differ from Zasloff by reciting the administration by routes other than oral administration, for example, intranasally (see instant claims 1 and 8).
However, Zasloff (‘195) discloses the intravenous administration of squalamine 


Claims 13-19 recites various symptoms of PD that can be evaluated. However, based on the fact that the claimed invention encompasses preventing and slowing the onset of PD and a related symptoms, the administration of an effective amount of squalamine as taught by the references would inherently result in prevention or slowing the onset of each of the claimed symptoms.  
In addition, as noted above, Zasloff teaches treatment of various conditions recited by the instant claims and as evidenced by the examples of Zasloff evaluation/monitoring the effect of squalamine on the claimed symptoms such as constipation, depression, sleep, cognitive function, etc. is rendered prima facie obvious (see especially ‘209, Examples 7, 8 and 18; ‘192, Examples 8, 9).
For the reasons given above, the claimed invention is rendered prima facie obvious.


Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609.  The examiner can normally be reached on 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/BARBARA P BADIO/Primary Examiner, Art Unit 1628